United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-30871
                         Conference Calendar


SHEDDRICK A. HARRIS,

                                     Petitioner-Appellant,

versus

ROBERT TAPIA,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 1:05-CV-267
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Sheddrick A. Harris, federal prisoner # 12207-076, is

serving a 240-month sentence following a jury conviction for

conspiring to commit murder in retaliation against a federal

informant, threatening to cause and causing bodily injury to a

federal informant with the intent to retaliate, and causing

bodily injury to the wife of a federal informant with the intent

to retaliate.   He filed a habeas petition under 28 U.S.C. § 2241

asserting that the district court had wrongly calculated his base

offense level and had used the wrong version of the Sentencing

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30871
                                -2-

Guidelines.   The district court construed the action as a

successive 28 U.S.C. § 2255 motion and transferred it to the

Sixth Circuit Court of Appeals.    Harris seeks to appeal the

transfer order.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.   Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).   We lack jurisdiction over the district court’s

interlocutory transfer order.     See Brinar v. Williamson, 245 F.3d
515, 517-18 (5th Cir. 2001).    Therefore, the appeal is DISMISSED.